DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Schein et al. (US 2018/0370532 A1, hereinafter Schein) in view of Balaghiasefi et al. (US 2017/0083021 A1, hereinafter Balaghiasefi), further in view of Hara (US 2011/0066303 A1), and further in view of Beaurepaire et al. (US 2017/0336218 A1, hereinafter Beaurepaire).

Regarding claim 1, Schein teaches:
	 A method for determining a turn-round path of a vehicle (see at least Fig. 6, disclosing a method), comprising:
determining, by a processor (see at least [0022], disclosing a processor 202), a starting position and a target position for the vehicle to turn round on a road (see at least [0028]; Fig. 1, disclosing determining a starting point and an endpoint for the U-turn, that is a turn round), based on road information associated with the road, (see at least [0033], disclosing the location of the U-turn, i.e. the starting and target position, is determined based on geographic information, i.e. at least road information associated with the road; see also [0028]) wherein the starting position and the target position for the vehicle to turn round on the road is determined by means of a topological map (see at least Fig. 3; [0037], disclosing a map that the vehicle 104 may follow through space from a starting point to a predetermined endpoint; see also [0047], disclosing generating a U-turn map based on geographic information of starting point and endpoint and obstructions, i.e. a topological map)…; 
determining, based at least partially on the road information associated with the road and vehicle information associated with the vehicle, a candidate turn-round path between the starting position and the target position on the basis of the topological map (see at least Fig. 3; [0020], disclosing assessing the feasibility of the U-turn based on geographic information; [0028], disclosing geographic information is associated with the U-turn and refers to vehicle information; see also [0030], disclosing geographic information associated with the road segment, i.e. road information and see [0033]-[0034]; see also [0047]);
evaluating the feasibility of the candidate turn-round path (see at least [0048], disclosing assessing feasibility of the U-turn, i.e. evaluating, based on a trajectory);
and determining a turn-round path based on the evaluation on the feasibility,(see at least Fig. 6, element 608; [0050], disclosing generating a feasible operation of the U-turn including a driving path)
wherein the evaluating the feasibility of the candidate turn-round path comprises evaluating the feasibility of the candidate turn-round path based on historical statistical information about at least one of: a success rate of the turn-round (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information), (see at least [0035], disclosing determining the turning radius of a vehicle, i.e. the ability for the vehicle to avoid an obstacle such as a street curb or a wall; see also [0048], disclosing the vehicle information includes the turning radius of the vehicle), and 
wherein the historical statistical information is associated with at least one of the following: the road information (see at least [0030], disclosing pre-stored geographic information, i.e. historical statistical information, associated with a road segment, i.e. road information), the vehicle information, the starting position, the target position, or the candidate turn-round path (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. the information is associated with at least the starting position, target position, and the U-turn path).
Schein does not explicitly teach:
the topological map is implemented as a grid map, and a size of the grids is set according to a size of the vehicle or a width of the lanes, and the starting position and the target position are mapped to corresponding grids in the map; 
and controlling the vehicle to turn round on the road according to the determined turn-round path.
	However, in the same field of endeavor, vehicle navigation, Balaghiasefi teaches:
	the topological map is implemented as a grid map (see at least Figs. 5-6; [0073], disclosing a topological map implemented as a grid map; see also [0026], disclosing the cells describe the geometry of the lane and the size may be selected freely… and the starting position and the target position are mapped to corresponding grids in the map (see at least Figs. 5-6; [0073], disclosing a starting and target point corresponding to grids on the map)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the map of Schein to incorporate the topological map as a grid map, including a starting point and target point, as taught by Balaghiasefi.  One would have been motivated to make this modification in order to better define collision free trajectories, as taught by Balaghiasefi in at least [0073], thereby increasing safety.
	Furthermore, in the same field of endeavor, vehicle navigation, Hara teaches:
	a size of the grids is set according to a size of the vehicle or a width of the lanes (see at least [0061], disclosing a grid interval, i.e. the grid size, is preferable not more than 10 times the size of the vehicle, i.e. the size of the gird is based on the size of a vehicle)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the size of the grids to consider the size of the vehicle, as taught by Hara.  One would have been motivated to make this modification in order to better represent a route on which the vehicle travels, as taught by Hara in at least [0061], thus increasing efficiency. 
	Furthermore, in the same field of endeavor, vehicle control, Beaurepaire teaches:
	and controlling the vehicle to turn round on the road according to the determined turn-round path (see at least [0057], disclosing a vehicle (in the case of an autonomous or semi-autonomous vehicle) performing a U-turn; see also [0053]).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Schein to incorporate autonomous control to complete a U-turn, as taught by Beaurepaire.  One would have been motivated to make this modification in order to provide convenience to the operator of the vehicle.

Regarding claim 2, modified Schein teaches:
The method according to claim 1, wherein the road information comprises at least one of the following: information about a type of the road,
 information about a width of the road (Schein: see at least [0037], disclosing the path stays within lane boundaries, i.e. at least the width of the road), 
information about traffic element indications (Schein: see at least [0039], disclosing information of a coming traffic), or 
information about obstacles on the road (Schein: see at least [0030-0031], disclosing determining obstructions of the trajectory, i.e. obstacles, see also [0037] and [0047]).

Regarding claim 3, modified Schein teaches:
The method according to claim 1, wherein the vehicle information comprises at least one of the following:
information about a size of the vehicle (Schein: see at least [0034], disclosing vehicle information includes a length or width of the vehicle),
information about driving ability of the vehicle (Schein: see at least [0034], disclosing information on control and performance parameters, i.e. driving ability of the vehicle and control errors), or
information about driving control errors of the vehicle (Schein: see at least [0034], disclosing information on control and performance parameters, i.e. driving ability of the vehicle and control errors).

Regarding claim 4, modified Schein teaches:
The method according to claim 1, wherein the determining a candidate turn-round path is also based on the information about at least one of the starting position and the target position (Schein: see at least [0029], disclosing determining a trajectory, i.e. at least a starting position and an ending position; see also Fig. 4, disclosing a source node 402 and a destination node 404).

Regarding claim 5, modified Schein teaches:
The method according to claim 1, wherein the determining, based at least partially on road information and vehicle information, a candidate turn-round path comprises: determining, for each candidate turn-round path of a plurality of candidate turn-round paths between the starting position and the target position, a moving cost related to the length of the each candidate turn-round path based at least partially on the road information and the vehicle information (Schein: see at least Fig. 4; [0041], disclosing associating costs with each potential path, i.e. a moving cost. The total cost is associated with the number of nodes in the path, i.e. at least related to the length);
and selecting, based on the moving costs of the plurality of candidate turn-round paths, the candidate turn-round path from the plurality of candidate paths (Schein: see at least [0040], disclosing selecting a path with the lowest cost).

Regarding claim 12, Schein teaches:
An apparatus for determining a turn-round path of a vehicle (see at least abstract), comprising:  
at least one processor ([0023], disclosing processors 202); 
and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising ([0023], disclosing processors 202 and memory 204):
determining a starting position and a target position for the vehicle to turn round on a road (see at least [0028]; Fig. 1, disclosing determining a starting point and an endpoint for the U-turn, that is a turn round), wherein the starting position and the target position for the vehicle to turn round on the road is determined by means of a topological map (see at least Fig. 3; [0037], disclosing a map that the vehicle 104 may follow through space from a starting point to a predetermined endpoint; see also [0047], disclosing generating a U-turn map based on geographic information of starting point and endpoint and obstructions, i.e. a topological map)…; 
determining, based at least partially on road information associated with the road and vehicle information associated with the vehicle, a candidate turn-round path between the starting position and the target position on the basis of the topological map (see at least Fig. 3; [0020], disclosing assessing the feasibility of the U-turn based on geographic information; [0028], disclosing geographic information is associated with the U-turn and refers to vehicle information; see also [0030], disclosing geographic information associated with the road segment, i.e. road information and see [0033]-[0034]; see also [0047]);
evaluating the feasibility of the candidate turn-round path (see at least [0048], disclosing assessing feasibility of the U-turn, i.e. evaluating, based on a trajectory);
and determining a turn-round path based on the evaluation on the feasibility,(see at least Fig. 6, element 608; [0050], disclosing generating a feasible operation of the U-turn including a driving path)…
wherein the evaluating the feasibility of the candidate turn-round path comprises evaluating the feasibility of the candidate turn-round path based on historical statistical information about at least one of: a success rate of the turn-round (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information), (see at least [0035], disclosing determining the turning radius of a vehicle, i.e. the ability for the vehicle to avoid an obstacle such as a street curb or a wall; see also [0048], disclosing the vehicle information includes the turning radius of the vehicle), and 
wherein the historical statistical information is associated with at least one of the following: the road information (see at least [0030], disclosing pre-stored geographic information, i.e. historical statistical information, associated with a road segment, i.e. road information), the vehicle information, the starting position, the target position, or the candidate turn-round path (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. the information is associated with at least the starting position, target position, and the U-turn path).
Schein does not explicitly teach:
the topological map is implemented as a grid map, and a size of the grids is set according to a size of the vehicle or a width of the lanes, and the starting position and the target position are mapped to corresponding grids in the map;
and controlling the vehicle to turn round on the road according to the determined turn-round path.
	However, in the same field of endeavor, vehicle navigation, Balaghiasefi teaches:
	the topological map is implemented as a grid map (see at least Figs. 5-6; [0073], disclosing a topological map implemented as a grid map; see also [0026], disclosing the cells describe the geometry of the lane and the size may be selected freely… and the starting position and the target position are mapped to corresponding grids in the map (see at least Figs. 5-6; [0073], disclosing a starting and target point corresponding to grids on the map)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the map of Schein to incorporate the topological map as a grid map, including a starting point and target point, as taught by Balaghiasefi.  One would have been motivated to make this modification in order to better define collision free trajectories, as taught by Balaghiasefi in at least [0073], thereby increasing safety.
	Furthermore, in the same field of endeavor, vehicle navigation, Hara teaches:
	a size of the grids is set according to a size of the vehicle or a width of the lanes (see at least [0061], disclosing a grid interval, i.e. the grid size, is preferable not more than 10 times the size of the vehicle, i.e. the size of the gird is based on the size of a vehicle)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the size of the grids to consider the size of the vehicle, as taught by Hara.  One would have been motivated to make this modification in order to better represent a route on which the vehicle travels, as taught by Hara in at least [0061], thus increasing efficiency. 
	Furthermore, in the same field of endeavor, vehicle control, Beaurepaire teaches:
	and controlling the vehicle to turn round on the road according to the determined turn-round path (see at least [0057], disclosing a vehicle (in the case of an autonomous or semi-autonomous vehicle) performing a U-turn; see also [0053]).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Schein to incorporate autonomous control to complete a U-turn, as taught by Beaurepaire.  One would have been motivated to make this modification in order to provide convenience to the operator of the vehicle.

Regarding claim 13, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.
Regarding claim 14, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.
Regarding claim 15, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.
Regarding claim 16, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Regarding claim 20, Schein teaches:
 A non-transitory computer-readable storage medium, storing a computer program thereon, the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising (see at least [0024], disclosing computer-readable media):
determining a starting position and a target position for the vehicle to turn round on a road (see at least [0028]; Fig. 1, disclosing determining a starting point and an endpoint for the U-turn, that is a turn round), wherein the starting position and the target position for the vehicle to turn round on the road is determined by means of a topological map (see at least Fig. 3; [0037], disclosing a map that the vehicle 104 may follow through space from a starting point to a predetermined endpoint; see also [0047], disclosing generating a U-turn map based on geographic information of starting point and endpoint and obstructions, i.e. a topological map)…; 
determining, based at least partially on road information associated with the road and vehicle information associated with the vehicle, a candidate turn-round path between the starting position and the target position on the basis of the topological map (see at least Fig. 3; [0020], disclosing assessing the feasibility of the U-turn based on geographic information; [0028], disclosing geographic information is associated with the U-turn and refers to vehicle information; see also [0030], disclosing geographic information associated with the road segment, i.e. road information and see [0033]-[0034]; see also [0047]);
evaluating the feasibility of the candidate turn-round path (see at least [0048], disclosing assessing feasibility of the U-turn, i.e. evaluating, based on a trajectory);
and determining a turn-round path based on the evaluation on the feasibility, (see at least Fig. 6, element 608; [0050], disclosing generating a feasible operation of the U-turn including a driving path)…
wherein the evaluating the feasibility of the candidate turn-round path comprises evaluating the feasibility of the candidate turn-round path based on historical statistical information about at least one of: a success rate of the turn-round (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information), (see at least [0035], disclosing determining the turning radius of a vehicle, i.e. the ability for the vehicle to avoid an obstacle such as a street curb or a wall; see also [0048], disclosing the vehicle information includes the turning radius of the vehicle), and 
wherein the historical statistical information is associated with at least one of the following: the road information (see at least [0030], disclosing pre-stored geographic information, i.e. historical statistical information, associated with a road segment, i.e. road information), the vehicle information, the starting position, the target position, or the candidate turn-round path (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. the information is associated with at least the starting position, target position, and the U-turn path).
Schein does not explicitly teach:
the topological map is implemented as a grid map, and a size of the grids is set according to a size of the vehicle or a width of the lanes, and the starting position and the target position are mapped to corresponding grids in the map;
and controlling the vehicle to turn round on the road according to the determined turn-round path.
	However, in the same field of endeavor, vehicle navigation, Balaghiasefi teaches:
	the topological map is implemented as a grid map (see at least Figs. 5-6; [0073], disclosing a topological map implemented as a grid map; see also [0026], disclosing the cells describe the geometry of the lane and the size may be selected freely… and the starting position and the target position are mapped to corresponding grids in the map (see at least Figs. 5-6; [0073], disclosing a starting and target point corresponding to grids on the map)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the map of Schein to incorporate the topological map as a grid map, including a starting point and target point, as taught by Balaghiasefi.  One would have been motivated to make this modification in order to better define collision free trajectories, as taught by Balaghiasefi in at least [0073], thereby increasing safety.
	Furthermore, in the same field of endeavor, vehicle navigation, Hara teaches:
	a size of the grids is set according to a size of the vehicle or a width of the lanes (see at least [0061], disclosing a grid interval, i.e. the grid size, is preferable not more than 10 times the size of the vehicle, i.e. the size of the gird is based on the size of a vehicle)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the size of the grids to consider the size of the vehicle, as taught by Hara.  One would have been motivated to make this modification in order to better represent a route on which the vehicle travels, as taught by Hara in at least [0061], thus increasing efficiency. 
	Furthermore, in the same field of endeavor, vehicle control, Beaurepaire teaches:
	and controlling the vehicle to turn round on the road according to the determined turn-round path (see at least [0057], disclosing a vehicle (in the case of an autonomous or semi-autonomous vehicle) performing a U-turn; see also [0053]).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Schein to incorporate autonomous control to complete a U-turn, as taught by Beaurepaire.  One would have been motivated to make this modification in order to provide convenience to the operator of the vehicle.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Schein in view of Balaghiasefi, further in view of Hara, further in view of Beaurepaire, and further in view of Kurt et al. (US 9,896,091 B1, hereinafter Kurt).

Regarding claim 6, modified Schein teaches:
The method according to claim 5,…
Schein does not teach:
wherein the determining a moving cost is also based on a moving direction of the each candidate turn-round path of the plurality of candidate turn-round paths.
However, in the same field of endeavor, vehicle path planning, Kurt teaches a moving cost based on moving direction (see at least Col. 5, lines 55-65, disclosing assigning a direction cost, i.e. a cost based on a moving direction of the vehicle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the cost assignment of Schein to incorporate a direction cost, as taught by Kurt.  One would have been motivated to make this modification in order to avoid too many gear changes, e.g. a three-point turn and shifting from forward to reverse, as taught by Kurt, thereby increasing efficiency of the path planning or convenience to a user.

Regarding claim 17, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Balaghiasefi, further in view of Hara, further in view of Beaurepaire, and further in view of Liu et al. (US 2019/0346851 A1, hereinafter Liu).

Regarding claim 7, modified Schein teaches:
The method according to claim 5, wherein the plurality of candidate paths are of a same priority (Schein: see at least Fig. 4; [0041], disclosing two candidate paths with the same type, i.e. priority, e.g. both are U-turns),…
Schein does not explicitly teach:
a priority is determined based on the types of the plurality of candidate turn-round paths,
However, in the same field of endeavor, vehicle path planning, Liu teaches:
a priority is determined based on the types of the plurality of candidate turn-round paths (see at least [0085], disclosing assigning a preference or a score, i.e. a priority, for a type of candidate maneuver),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the method of Schein to incorporate determining a preference or priority for a type of candidate maneuver, as taught by Liu.  One would have been motivated to make this modification in order to provide additional costs, e.g. dynamic costs (e.g. jerk) or constraint costs, thereby increasing safety and convenience to the user.

Regarding claim 18, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Balaghiasefi, further in view of Hara, further in view of Beaurepaire, and further in view of Englard et al. (US 2019/0113927 A1, hereinafter Englard).

Regarding claim 8, modified Schein teaches:
The method according to claim 1, wherein the determining the candidate turn-round path between the starting position and the target position comprises:…
Schein does not explicitly teach:
determining a weight of each edge of grids by which each candidate turn-round path passes;
calculating a moving cost of each candidate turn-round path by summing weights of the each edge of the grids by which the each candidate turn-round path passes; and
selecting, based on moving costs of a plurality of candidate turn-round paths, the candidate turn-round path from the plurality of candidate turn-round paths, and
wherein the determining the weight of each edge of grids comprises at least one of:
assigning a first weight to each edge of grids according to a space of a turn-round region; 
assigning a second weight to the each edge according to a distance to an obstacle; 
assigning a third weight to the each edge according to a size of the vehicle; or
assigning a fourth weight to the each edge according to moving direction of the vehicle.
However, in the same field of endeavor, vehicle control and navigation, Englard teaches:
determining a weight of each edge of grids by which [a trajectory or path passes] (see at least Fig. 12; [0152]-[0153], disclosing cells of a cost map, i.e. edges of a grid, specifying numerical values representing a cost, i.e. a weight, of the autonomous vehicle occupying certain positions; see also [0159], disclosing a desired/intended trajectory or path of the autonomous vehicle as it moves through the environment represented by cost maps);
calculating a moving cost of each candidate (see at least [0152]-[0153], disclosing determining costs per cell; see also [0159]-[0160]; see also [0215], disclosing minimizing the cost, i.e. a sum of costs are made and the lowest is selected); and
selecting, based on moving costs of a plurality of candidate turn-round paths, the candidate turn-round path from the plurality of candidate turn-round paths (see at least [0215], disclosing minimizing the cost, i.e. a sum of costs are made and the lowest is selected), and
wherein the determining the weight of each edge of grids comprises at least one of:
assigning a first weight to each edge of grids according to a space of a turn-round region; 
assigning a second weight to the each edge according to a distance to an obstacle (see at least [0153], disclosing a cost associated with a distance to an object, i.e. an obstacle); 
assigning a third weight to the each edge according to a size of the vehicle; or
assigning a fourth weight to the each edge according to moving direction of the vehicle (see at least [0153], disclosing a cost associated with current operational parameters of the vehicle, i.e. at least a moving direction of the vehicle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the vehicle of Schein to incorporate the cost map and weights of Englard.  One would have been motivated to make this modification in order to better avoid a collision with an obstacle, thus increasing safety.

Regarding claim 19, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Balaghiasefi, further in view of Hara, further in view of Beaurepaire, and further in view of Micelli et al. (US 2019/0001967 A1, hereinafter Micelli).
Regarding claim 9, modified Schein teaches:
The method according to claim 1, wherein the evaluating feasibility of the candidate turn-round path comprises:
evaluating the feasibility of the candidate turn-round path based on historical statistical information about: a success rate of the turn-round (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information),and 
Schein does not explicitly teach:
And a number of forward and backward movements of the turn-around.
However, in the same field of endeavor, vehicle control, Micelli teaches:
And a number of forward and backward movements of the turn-around (see at least Fig. 5A-5D; [0075]-[0076], disclosing a cost represented by a number of direction changes between forward and rear motion; see also [0082], disclosing the maximum number of gear switching can be set by the user).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the historical statistical information of Schein to incorporate the number of forward and backward movements as taught by Micelli.  One would have been motivated to make this modification in order to increase user convenience, as too many changes in gear during a turnaround would be undesirable.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schein in view of Balaghiasefi, further in view of Hara, further in view of Beaurepaire, and further in view of Sun et al. (US 2019/0072973 A1, hereinafter Sun).

Regarding claim 10, modified Schein teaches:
The method according to claim 1, wherein the determining, based on the evaluation on the feasibility, a turn-round path of the vehicle comprises:…
… and re-determining a new candidate turn-round path (Schein: see at least [0033], disclosing modifying the candidate operation of a U-turn, i.e. re-determining a candidate)…
Schein does not teach:
determining whether the feasibility of the candidate turn-round path is higher than a predetermined threshold;…
…according to the determination that the feasibility is lower than the predetermined threshold.
However, in the same field of endeavor, vehicle control, Sun teaches:
determining whether the feasibility of the candidate (see at least [0049], disclosing determining if any predicted trajectories violate a pre-defined goal based on a score being below a minimum acceptable threshold, i.e. at least determining if a score or feasibility of a path is above a threshold, and repeating a process of determining a trajectory until a trajectory score is above a threshold);…
…according to the determination that the feasibility is lower than the predetermined threshold (see at least [0049], generating a new set of trajectories when the score is below a threshold repeating a process of determining a trajectory until a trajectory score is above a threshold).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the determination of feasibility as taught by Schein to incorporate the use of scoring thresholds, as taught by Sun, and therefore incorporate this teaching into the feasibility determination of a turn-round path. One would have been motivated to make this modification in order to consider dynamic obstacles, as taught by Sun in at least [0003-0004], thus preventing a collision with the vehicle and increasing safety.

Regarding claim 11, modified Schein teaches:
The method according to claim 10, wherein the determining, based on the evaluation on the feasibility, a turn-round path of the vehicle further comprises: determining, according to the determination that the feasibility is higher than the predetermined threshold (Sun: [0041]), the candidate turn-round path as the turn-round path by which the vehicle is to travel on the road (Schein: see at least [0040], disclosing selecting a path).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the determination of feasibility as taught by Schein to incorporate the use of scoring thresholds, as taught by Sun, and therefore incorporate this teaching into the feasibility determination of selected turn-round path. One would have been motivated to make this modification in order to consider dynamic obstacles, as taught by Sun in at least [0003-0004], thus preventing a collision with the vehicle and increasing safety.


Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that the prior art of record fails to teach the amended limitations, Examiner respectfully disagrees.  Specifically, Schein teaches determining, by a processor (see at least [0022], disclosing a processor 202), a starting position and a target position for the vehicle to turn round on a road (see at least [0028]; Fig. 1, disclosing determining a starting point and an endpoint for the U-turn, that is a turn round), based on road information associated with the road, (see at least [0033], disclosing the location of the U-turn, i.e. the starting and target position, is determined based on geographic information, i.e. at least road information associated with the road; see also [0028]);
wherein the evaluating the feasibility of the candidate turn-round path comprises evaluating the feasibility of the candidate turn-round path based on historical statistical information about at least one of: a success rate of the turn-round (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. a success rate of the turn-round.  The driver assistance system is modified based on this feedback, i.e. the feedback is historical statistical information), (see at least [0035], disclosing determining the turning radius of a vehicle, i.e. the ability for the vehicle to avoid an obstacle such as a street curb or a wall; see also [0048], disclosing the vehicle information includes the turning radius of the vehicle), and 
wherein the historical statistical information is associated with at least one of the following: the road information (see at least [0030], disclosing pre-stored geographic information, i.e. historical statistical information, associated with a road segment, i.e. road information), the vehicle information, the starting position, the target position, or the candidate turn-round path (see at least [0053], disclosing receiving user feedback of a successful, partially successful or unsuccessful U-turn maneuver, i.e. the information is associated with at least the starting position, target position, and the U-turn path).
Additionally, Examiner notes Micelli teaches a number of forward and backward movements in at least  Fig. 5A-5D; [0075]-[0076], disclosing a cost represented by a number of direction changes between forward and rear motion; see also [0082], disclosing the maximum number of gear switching can be set by the user.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the historical statistical information of Schein to incorporate the number of forward and backward movements as taught by Micelli.  One would have been motivated to make this modification in order to increase user convenience, as too many changes in gear during a turnaround would be undesirable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mudalige et al. (US 2013/0289824 A1), disclosing historical path information for turns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664


/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664